Otis, Justice
(dissenting).
I cannot agree that the bald statement of the plaintiff, unsupported by any evidence whatever, that his daughter was in a marked crosswalk, should permit recovery in the face of overwhelming evidence to the contrary.
Officer Bassett, who was called to the scene of the accident, testified as follows:
“Q. Now, at the time of this accident do you recall seeing any pedestrian [crosswalk] marked — painted on the street?
“A. Not to my recollection.”
Nevertheless, he made a thorough investigation of the scene of the accident and took notes and measurements from which he testified.
William Krahn, a witness to the events following the accident, testified as follows:
“Q. Mr. Krahn, there was no crosswalk marked or painted on the surface of the street at that time; is that not true?
“A. I — I—I do not recall, but I don’t believe so. I don’t recall.
“Q. You don’t know?
“A. I do not know. I don’t know.”
Defendant Hillsheim, who lived a block west of the intersection, testified unequivocally that there were no white lines painted on the street or crosswalk.
More significant was the testimony of Eoy Wieneke, street superintendent of the city of Crystal, whose official duties, among other things, included responsibility for painting crosswalks. He testified as follows:
“Q. Again, do you know of your own knowledge whether or not there were any crosswalks marked anywhere on that corner ?
*475“A. There were not.
“Q. As I understand it, Mr. Wieneke, in your department you don’t keep any particular record of the dates on which crosswalks are painted; is that correct?
“A. That is correct.
“Q. Can you tell us how it is that you do know that there were no crosswalks at that intersection back in March of 1966?
“A. To place crosswalks on a street, this involves measuring and striking out portions with a chalk line as to where these chalk marks are to be placed. The man that I assign to this job came to work for us in March — when I speak of us, the City of Crystal — in March of ’67, and in talking to him and his helper, he remembers definitely that this is one of the first streets that he placed the crosswalks on; and the reason why he remembered is because we had to measure it out and we had to chalk line it. The reason why I say ‘chalk line it’ is because had there been previous marks on there, they do show and it’s a very simple job to replace them again.
“Q. So there were cross marks, crosswalks painted on the street sometime in 1967 ?
“A. I would say about the middle of the year, ’67.”
What is equally convincing to me is the fact that the injured child, Pamela, her brother, Cam, and her mother, Ila Tschannen, all took the stand. Not one of them testified that there was a marked crosswalk where Pamela was injured although all of them lived within walking distance of the scene of the accident.
Perhaps the most persuasive evidence on this issue are the pictures themselves. In my opinion, they conclusively demonstrate the absence of a marked crosswalk.
Plaintiff had the burden of proving by a fair preponderance of the evidence that she had the right-of-way because she was on a marked crosswalk. I would hold as a matter of law that she has failed to sustain that burden and would, at the very least, remand for a new trial. It seems to me that on this vital issue *476there were available to plaintiff any number of witnesses who lived at that intersection, including the druggist on the corner. It flies in the face of all reason to assume that if a marked crosswalk actually existed none of the available witnesses would be summoned to testify to that fact.